EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors Washington Trust Bancorp, Inc.: We consent to incorporation by reference in the registration statements (Nos. 333-107141, 333-72277, 333-48315, 333-13167, 033-23048 and 333-146388) on Forms S-8 and in the registration statements (Nos. 333-13821, 033-28065, 333-42502 and 333-154521) on Forms S-3 of Washington Trust Bancorp, Inc. and subsidiaries of our report dated February27, 2009, with respect to the consolidated balance sheets of Washington Trust Bancorp, Inc. and subsidiaries as of December31, 2008 and 2007, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December31, 2008, and the effectiveness of internal control over financial reporting, which reports appears in the December31, 2008 annual report on Form 10-K of Washington Trust Bancorp, Inc. /s/ KPMG LLP Providence,
